                   Case 2:21-mc-50881-MAG ECF No. 3, PageID.31 Filed 06/30/21 Page 1 of 26
AO 93 (Rev. 11/13) Search and Seizure Warrant                       Special Agent:


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )
              (Briefly describe the property to be searched                )
               or identify the person by name and address)                 )     Case No.
                                                                           )
                                                                           )
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern    District of          Michigan                                   .
(identify the person or describe the property to be searched and give its location) :

See ATTACHMENT A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
                                                                                                     I hereby certify that the foregoing is a certified copy
See ATTACHMENT B                                                                                     of the original on file in this office.
                                                                                                     Clerk, U.S. District Court
                                                                                                     Eastern District of Michigan

                                                                                                     By: s/ Kristen Castaneda
                                                                                                         Deputy

          YOU ARE COMMANDED to execute this warrant on or before              , 2021                  (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                             (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                                        .


Date and time issued:


City and state:        Detroit, MI                                              Hon.                          U. S. Magistrate Judge
                                                                                                   Printed name and title
                   Case 2:21-mc-50881-MAG ECF No. 3, PageID.32 Filed 06/30/21 Page 2 of 26
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:



                                                                                     Printed name and title
Case 2:21-mc-50881-MAG ECF No. 3, PageID.33 Filed 06/30/21 Page 3 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.34 Filed 06/30/21 Page 4 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.35 Filed 06/30/21 Page 5 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.36 Filed 06/30/21 Page 6 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.37 Filed 06/30/21 Page 7 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.38 Filed 06/30/21 Page 8 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.39 Filed 06/30/21 Page 9 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.40 Filed 06/30/21 Page 10 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.41 Filed 06/30/21 Page 11 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.42 Filed 06/30/21 Page 12 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.43 Filed 06/30/21 Page 13 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.44 Filed 06/30/21 Page 14 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.45 Filed 06/30/21 Page 15 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.46 Filed 06/30/21 Page 16 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.47 Filed 06/30/21 Page 17 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.48 Filed 06/30/21 Page 18 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.49 Filed 06/30/21 Page 19 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.50 Filed 06/30/21 Page 20 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.51 Filed 06/30/21 Page 21 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.52 Filed 06/30/21 Page 22 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.53 Filed 06/30/21 Page 23 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.54 Filed 06/30/21 Page 24 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.55 Filed 06/30/21 Page 25 of 26
Case 2:21-mc-50881-MAG ECF No. 3, PageID.56 Filed 06/30/21 Page 26 of 26
